DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

	This Office action is in response to the amendment of August 30, 2021 which amended claims 1 and 2 and canceled claim 4.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is vague and indefinite because in lines 10-12 an actuator is set forth and the “entirety of the actuator” is said to be placed on the first film section. As is clear from viewing Figs. 3-6 the entirety of a face or end of the actuator is placed on the first film section but the entirety of the whole actuator is not on the first film section. For 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Presentey (USPN 2,669,937).
	Presentey discloses a reciprocating diaphragm compressor (see col. 1 line 22) comprising:  a substrate (10) having a first recess (labeled in the annotated drawing below) and a second recess (labeled in annotated Fig.), a first bottom (labeled) of the first recess being located further away from a bottom surface of the substrate than a second bottom (labeled in the annotation) of the second recess, a step (labeled in the annotation) being formed at a border between the first recess and the second recess; a 
With regards to claim 2, Presentey discloses the diaphragm-type compressor according to claim 1, wherein the actuator and at least one of a suction valve 16 and a discharge valve 18 are aligned along the first direction.

    PNG
    media_image1.png
    384
    612
    media_image1.png
    Greyscale

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Presentey in view of Zengerle et al (USPN 6,416,294).
	Presentey discloses a diaphragm compressor substantially as claimed as set forth above but does not disclose that the actuator is a piezoelectric element. Zengerle et al disclose a similar reciprocating diaphragm pump having a diaphragm with a thickness of a first/central portion of the diagram being thicker than the thickness of a 
At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to substitute the actuator of Zengerle et al for the actuator of Presentey since solenoid and piezo electric type actuators are recognized as equivalence for their use in the reciprocating actuation art and selection of any of these known equivalents to controllably actuate the diaphragm would be within the level of ordinary skill in the art (Note MPEP 2144.06).
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jeon, Nonomura et al (Fig. 2) and Szekely disclose reciprocating diagram pumps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




CGF
September 17, 2021